Title: To Thomas Jefferson from Albert Gallatin, 24 December 1801
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Dec. 24. 1801
          
          I enclose Mr Gerry’s letter—There was, in my opinion, but one way in which he might have saved his brother, and that was to have at once paid the deficiency for which he is, at all events, ultimately responsible as security.
          I had seen the attack as to over drawing Heth, & had ascribed it to himself. His vanity is such that he cannot believe that it was his own fault in not making his return in the manner prescribed by regulations of the Treasury. And I found that he had talked so much on the subject that it was well known in Richmond. The fact of the weekly returns being in my possession, & of the data stated in the paragraph are precisely his own statement as contained in his letter to me on the subject, which, as it remains unanswered, until the business shall have been closed, has never been in the possession of any clerk.—Yet I may be mistaken & it may have been written by a clerk—I would not be misunderstood that Heth wrote the piece or wished it written—but only that the information was derived from him.
          I am informed that the list of officers of revenue & salaries cannot be extracted under 12 days—they have already been at least 12 days at it. Shall we wait that time or give the other officers by themselves?
          With sincere respect & affection Your obedient Servant
          
            Albert Gallatin
          
          
            The words which in my understanding of the idioms would with most precision have conveyed the meaning of the words bien entendu are “it being understood however”—The word “however,” is in that case a better translation of “bien” than “well” would be.—
          
        